                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 1 of 6 Page ID #:3275



                                                                                           1   VENABLE LLP
                                                                                               Celeste M. Brecht (SBN 238604)
                                                                                           2     cmbrecht@venable.com
                                                                                               Matthew M. Gurvitz (SBN 272895)
                                                                                           3    mmgurvitz@venable.com
                                                                                               2049 Century Park East, Suite 2300
                                                                                           4   Los Angeles, CA 90067
                                                                                               Telephone: (310) 229-9900
                                                                                           5   Facsimile: (310) 229-9901
                                                                                           6   Attorneys for Defendants
                                                                                               CALIFORNIA STEM CELL
                                                                                           7   TREATMENT CENTER, INC.,
                                                                                               CELL SURGICAL NETWORK
                                                                                           8   CORPORATION, ELLIOT B. LANDER, M.D.
                                                                                               and MARK BERMAN, M.D.
                                                                                           9

                                                                                          10                      UNITED STATES DISTRICT COURT

                                                                                          11                     CENTRAL DISTRICT OF CALIFORNIA
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12                                  EASTERN DIVISION
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   UNITED STATES OF AMERICA,                CASE NO. 5:18-CV-01005-JGB-KK
                                                                           310-229-9900




                                                                                          14                     Plaintiff,             Hon. Jesus G. Bernal
                                                                                                                                        Riverside, Courtroom 1
                                                                                          15               v.
                                                                                                                                        DEFENDANTS’ UNOPPOSED EX
                                                                                          16   CALIFORNIA STEM CELL                     PARTE APPLICATION TO
                                                                                               TREATMENT CENTER, INC., a                CONTINUE HEARING ON
                                                                                          17   California corporation, CELL             PLAINTIFF’S MOTION FOR
                                                                                               SURGICAL NETWORK                         SUMMARY JUDGMENT,
                                                                                          18   CORPORATION, a California                PLAINTIFF’S MOTION TO
                                                                                               corporation, and ELLIOT B. LANDER,       STRIKE, AND DEFENDANTS’
                                                                                          19   M.D., MARK BERMAN, M.D.,                 FOUR DAUBERT MOTIONS
                                                                                               individuals,
                                                                                          20
                                                                                                                 Defendants.            Action Filed:   May 9, 2018
                                                                                          21                                            Trial Date:     February 11, 2020
                                                                                          22

                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                      EX PARTE APPLICATION TO CONTINUE HEARING
                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 2 of 6 Page ID #:3276



                                                                                           1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                           2         PLEASE TAKE NOTICE THAT Defendants California Stem Cell
                                                                                           3   Treatment Center, Inc., Cell Surgical Network Corporation, Elliot B. Lander, M.D.
                                                                                           4   and Mark Berman, M.D. (collectively, “Defendants”) hereby make their unopposed
                                                                                           5   ex parte application (the “Application”) for an order continuing the hearing on
                                                                                           6   Plaintiff’s Motion for Summary Judgment (ECF Doc. 45), Plaintiff’s Motion to
                                                                                           7   Strike the Declaration of Elliot Lander, M.D. (ECF Doc. 63) and Defendants’ four
                                                                                           8   Daubert Motions (ECF Docs. 65-68) from December 9, 2019 to December 16, 2019
                                                                                           9   or at such time that is convenient for the Court.
                                                                                          10         Good cause exists for granting this Application:
                                                                                          11         •      Counsel for Defendants are not available on December 9, 2019. See
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   Decl. Gurvitz at ¶ 2.
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13         •      The requested and unopposed continuances will not result in any
                                                                           310-229-9900




                                                                                          14   prejudice to any of the parties.
                                                                                          15         This unopposed ex parte application is based on this Application, the attached
                                                                                          16   memorandum of points and authorities, the concurrently filed Declaration of
                                                                                          17   Matthew M. Gurvitz, the pleadings on file in this action, and any other matter as the
                                                                                          18   Court may consider in connection with this Application.
                                                                                          19

                                                                                          20   Dated: November 12, 2019                 VENABLE LLP
                                                                                          21
                                                                                                                                        By:    /s/ Matthew M. Gurvitz
                                                                                          22                                                   Celeste M. Brecht
                                                                                                                                               Matthew M. Gurvitz
                                                                                          23                                            Attorneys for Defendants
                                                                                                                                        CALIFORNIA STEM CELL
                                                                                          24                                            TREATMENT CENTER, INC., CELL
                                                                                                                                        SURGICAL NETWORK
                                                                                          25                                            CORPORATION, ELLIOT B. LANDER,
                                                                                                                                        M.D. and MARK BERMAN, M.D.
                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                         1
                                                                                                                                             EX PARTE APPLICATION TO CONTINUE HEARING
                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 3 of 6 Page ID #:3277



                                                                                           1
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                     Good cause exists to grant Defendants California Stem Cell Treatment Center,
                                                                                           2
                                                                                               Inc., Cell Surgical Network Corporation, Elliot B. Lander, M.D. and Mark Berman,
                                                                                           3
                                                                                               M.D. (collectively, “Defendants”) unopposed request for a continuance of the
                                                                                           4
                                                                                               currently scheduled hearings on Plaintiff’s Motion For Summary Judgment,
                                                                                           5
                                                                                               Plaintiff’s Motion to Strike the Declaration of Elliot Lander, M.D., and Defendants’
                                                                                           6
                                                                                               four Daubert Motions (ECF Docs. 45, 63, 65-68).
                                                                                           7
                                                                                                     Counsel for Defendants are not available for the December 9, 2019, hearing
                                                                                           8
                                                                                               date. Plaintiff’s Motion for Summary Judgment was originally scheduled to be
                                                                                           9
                                                                                               heard on August 5, 2019. On July 10, 2019, this Court, on its own motion, issued
                                                                                          10
                                                                                               an Order continuing the hearing on Plaintiff’s Motion for Summary Judgment to
                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                               December 9, 2019, and requested that the parties submit proposed briefing
                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                               schedules. See ECF Doc. 56. The parties submitted a stipulated briefing schedule
                                                                                          13
                                                                           310-229-9900




                                                                                               and all motions, oppositions, and reply briefs have since been filed according to that
                                                                                          14
                                                                                               briefing schedule.
                                                                                          15
                                                                                                     However, lead counsel for Defendants did not realize at the time that they
                                                                                          16
                                                                                               were already scheduled to be out of town for December 9, 2019 when the hearing
                                                                                          17
                                                                                               date was ordered by this Court. See Gurvitz Decl. at ¶ 2. Therefore, Defendants
                                                                                          18
                                                                                               respectfully request that the Court move the hearing date by one week or when
                                                                                          19
                                                                                               convenient for the Court to hear the noticed Motions.
                                                                                          20
                                                                                                     On November 8, 2019, Defendant’s counsel, Matthew Gurvitz, gave notice of
                                                                                          21
                                                                                               this Application to Plaintiff’s counsel, Natalie Sanders. Gurvitz Decl. ¶ 3. During
                                                                                          22
                                                                                               that telephone call, Plaintiff’s counsel confirmed that Plaintiff does not oppose
                                                                                          23
                                                                                               Defendants’ ex parte application to continue the hearing date on the above-
                                                                                          24
                                                                                               referenced motions so long as the hearing on all pending motions be continued to
                                                                                          25
                                                                                               the same date. Id. Defendants also respectfully request that the hearing date on all
                                                                                          26
                                                                                               pending motions be set for the same date for the convenience of the parties and
                                                                                          27
                                                                                               Court. Id.
                                                                                          28

                                                                                                                                         2
                                                                                                                                             EX PARTE APPLICATION TO CONTINUE HEARING
                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 4 of 6 Page ID #:3278



                                                                                           1                                     ARGUMENT
                                                                                           2   I.    GOOD CAUSE EXISTS TO GRANT THIS APPLICATION
                                                                                           3         Ex parte applications are solely for extraordinary relief and should be used
                                                                                           4   with discretion. See Mission Power Engineering Co. v. Continental Casualty Co.,
                                                                                           5   883 F. Supp. 488 (C.D. Cal. 1995). Good cause exists where (1) the moving party
                                                                                           6   will be irreparably prejudiced absent ex parte relief; and (2) the moving party is
                                                                                           7   without fault for creating the circumstances warranting ex parte relief or the
                                                                                           8   circumstances are the result of excusable neglect. See Schwarzer, et al., RUTTER
                                                                                           9   GROUP PRACTICE GUIDE: FED. CIV. PROC. BEFORE TRIAL, CAL., ¶ 12:170 (“RUTTER
                                                                                          10   GUIDE”), citing Mission Power, 883 F. Supp. at 492. Among the types of situations
                                                                                          11   warranting ex parte relief include ministerial matters (such as requests to extend
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   page limits or extensions of time) and scheduling matters (such as motions to shorten
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   time for hearing). RUTTER GUIDE, ¶¶ 12:162, 12:172.
                                                                           310-229-9900




                                                                                          14         Good cause exists here to grant the requested short continuance of the hearing
                                                                                          15   date because counsel for Defendants are not available for the hearing. Indeed, lead
                                                                                          16   counsel for Defendants – Celeste Brecht and Matthew Gurvitz – will both be outside
                                                                                          17   the State of California on December 9, 2019 in connection with other business.
                                                                                          18         First, Defendants will be irreparably prejudiced absent the requested one-
                                                                                          19   week continuance as counsel for Defendants are not available on the noticed hearing
                                                                                          20   date to present oral argument on important matters before the Court, including but
                                                                                          21   not limited to Plaintiff’s motion for summary judgment.
                                                                                          22         Second, the requested continuance will not prejudice Plaintiff.        Indeed,
                                                                                          23   Plaintiff agreed to the requested continuance and does not oppose this Application,
                                                                                          24   so long as all of the pending motions before this Court are continued to the same
                                                                                          25   date for hearing. Gurvitz Decl., ¶¶ 3.
                                                                                          26         Thus, Defendants respectfully request that this Court continue the hearing on
                                                                                          27   Plaintiff’s Motion For Summary Judgment, Plaintiff’s Motion to Strike the
                                                                                          28   Declaration of Elliot Lander, M.D., and Defendants’ four Daubert Motions (ECF

                                                                                                                                        3
                                                                                                                                            EX PARTE APPLICATION TO CONTINUE HEARING
                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 5 of 6 Page ID #:3279



                                                                                           1   Docs. 45, 63, 65-68) from December 9, 2019 to December 16, 2019, or any time
                                                                                           2   thereafter as is convenient for the Court.
                                                                                           3

                                                                                           4   Dated: November 12, 2019                 VENABLE LLP
                                                                                           5
                                                                                                                                        By:    /s/ Matthew M. Gurvitz
                                                                                           6                                                   Celeste M. Brecht
                                                                                                                                               Matthew M. Gurvitz
                                                                                           7                                            Attorneys for Defendants
                                                                                                                                        CALIFORNIA STEM CELL
                                                                                           8                                            TREATMENT CENTER, INC., CELL
                                                                                                                                        SURGICAL NETWORK
                                                                                           9                                            CORPORATION, ELLIOT B. LANDER,
                                                                                                                                        M.D. and MARK BERMAN, M.D.
                                                                                          10

                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                            4
                                                                                                                                                EX PARTE APPLICATION TO CONTINUE HEARING
                                                                                   Case 5:18-cv-01005-JGB-KK Document 69 Filed 11/12/19 Page 6 of 6 Page ID #:3280



                                                                                           1                           CERTIFICATE OF SERVICE
                                                                                           2         The undersigned hereby certifies that a true and correct copy of the above
                                                                                           3   and foregoing document has been served on November 12, 2019 to all counsel of
                                                                                           4   record who are deemed to have consented to electronic service via the Court’s
                                                                                           5   CM/ECF system per Civil Local Rule 5.2.
                                                                                           6
                                                                                                                                               /s/ Matthew M. Gurvitz
                                                                                           7                                                   Matthew M. Gurvitz
                                                                                           8

                                                                                           9

                                                                                          10

                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                       5
                                                                                                                                           EX PARTE APPLICATION TO CONTINUE HEARING
